—Judgment unanimously affirmed. Memorandum: Contrary to the contention of defendant, Supreme Court clearly and unambiguously warned him on February 4, 2000 that, if he failed to appear for sentencing on March 9, 2000, it would not be bound by its sentence promise and would impose an enhanced sentence of up to 15 years in prison. Defendant agreed to that condition and thereafter failed to appear for sentencing. Contrary to the further contention of defendant, the condition was not invalid because it was imposed after he entered his plea of guilty (see, People v Ramsey, 269 AD2d 616, 617, lv denied 94 NY2d 951; People v Diaz, 264 AD2d 879, 879-880, lv denied 94 NY2d 879; People v Briggs, 184 AD2d 1014). We further conclude that defendant received meaningful representation (see generally, People v Baldi, 54 NY2d 137, 147). (Appeal from Judgment of Supreme Court, Onondaga County, Brunetti, J. — Robbery, 2nd Degree.) Present — Wisner, J. P., Hurlbutt, Scudder, Kehoe and Burns, JJ.